Case: 10-50027     Document: 00511221542          Page: 1    Date Filed: 09/01/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                         September 1, 2010

                                     No. 10-50027                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



SPIRA FOOTWEAR, INC.

                                                   Plaintiff-Appellant
v.

STEVEN LEBOW; BRYON LEBOW; UNGARETTI & HARRIS, LIMITED

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 3:08-CV-55


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Our careful review of the record on appeal in this civil matter reflects
increasingly severe sanctions for repeated and continuing contumacious conduct
by Plaintiff-Appellant Spira Footwear, Inc., culminating in the district court’s
dismissal of Spira’s case after repeated and increasingly severe lesser sanctions
had failed to accomplish their intended purposes. Our review also satisfies us
that all rulings and orders appealed from, including dismissal, represent fully


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50027    Document: 00511221542      Page: 2    Date Filed: 09/01/2010

                                  No. 10-50027

justifiable exercises of the judicial process by the district court for the reasons
patiently explained by that court in its several orders.
      Accordingly, for essentially the reasons given by the district court, its
rulings, orders, and judgment are, in all respects
AFFIRMED.




                                        2